                  Case 8:21-bk-10525-ES   Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03
                               UNITED STATES DEPARTMENT OF JUSTICE
                                                                                                                                                                     Desc
                                           Main Document    Page 1 of 15
                                              OFFICE OF THE UNITED STATES TRUSTEE
                                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                 CHAPTER 11 (BUSINESS)

     THE SOURCE HOTEL, LLC,                                                            Case Number:             8:21-bk-10525-ES
                                                                                       Operating Report Number:           2
                                                                     Debtor.           For the Month Ending:           Mar-21

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                       0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                            0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                         0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)        Closed Pre-Petition Accts                                                              63,660.41
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         63,660.41

5. BALANCE:                                                                                                                                              63,660.41

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                         0.00
   Disbursements (from page 2)                                                                                           0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                      0.00

7. ENDING BALANCE:                                                                                                                                       63,660.41

8. General Account Number(s):                                                          -9308
   Depository Name & Location:                                                         Axos Bank
                                                                                       (General DIP Account opened on 3/04/2021)




* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                           Page 1 of 16
                 Case 8:21-bk-10525-ES   Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03
                         TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                          Main Document    Page 2 of 15
   Date             Check          Payee or DIP                                                          *Amount                **Amount
 mm/dd/yyyy        Number             account                            Purpose                        Transfered              Disbursed      Amount
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                                      0.00                 0.00          $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.



                                                                             Page 2 of 16
                Case 8:21-bk-10525-ES                      Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03        Desc
                                                              GENERAL
                                                            Main        ACCOUNT
                                                                 Document    Page 3 of 15
                                                             BANK RECONCILIATION

                           Bank statement Date:                  3/1/2021-3/31/2021       Balance on Statement:    3/31/2021

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount
                                                                             3/4/2021               $1,785.02
                                                                             3/4/2021                  471.06
                                                                             3/4/2021                  373.94
                                                                           3/24/2021                61,030.39


TOTAL DEPOSITS IN TRANSIT                                                                                         63,660.41
Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $63,660.41
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                           Page 3 of 16
         Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03      Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 4 of 15
                                  C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                                 0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                      0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                  0

4. RECEIPTS DURING CURRENT PERIOD:                                                  0.00
   (Transferred from General Account)

5. BALANCE:                                                                         0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                              0.00

7. ENDING BALANCE:                                                                  0.00

8. TAX Account Number(s):                   -9324
   Depository Name & Location:              Axos Bank
                                            (Tax DIP Account opened on 3/04/2021)




                                          Page 7 of 16
        Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03   Desc
          TOTAL DISBURSEMENTS   FROM
                               Main    TAX ACCOUNT
                                    Document    Page 5FOR  CURRENT PERIOD
                                                       of 15

  Date     Check
mm/dd/yyyy Number        Payee                          Purpose             Amount




                                    TOTAL DISBURSEMENTS THIS PERIOD:              0.00




                                         Page 8 of 16
                 Case 8:21-bk-10525-ES                         Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03         Desc
                                                                MainTAX ACCOUNTPage 6 of 15
                                                                     Document
                                                               BANK RECONCILIATION

                            Bank statement Date:                  3/1/2021-3/31/2021         Balance on Statement:   3/31/2021

Plus deposits in transit (a):
                                                                           Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                  $0.00

* It is acceptable to replace this form with a similar form                       Page 9 of 16
** Please attach a detailed explanation of any bank statement adjustment
                Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03                                                 Desc
                                     I. D Main
                                          SUMMARY   SCHEDULE
                                               Document  PageOF CASH
                                                              7 of 15

ENDING BALANCES FOR THE PERIOD:
                                (Provide a copy of monthly account statements for each of the below)


                                                                          General Account:                               63,660.41
                                                                          Payroll Account:                                      n/a
                                                                             Tax Account:                                     0.00
     *Other Accounts:


        *Other Monies:
                                                           **Petty Cash (from below):                                         0.00

TOTAL CASH AVAILABLE:                                                                                                                   63,660.41


Petty Cash Transactions:
        Date                                  Purpose                                                              Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00


* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions



                                                                               Page 10 of 16
        Case 8:21-bk-10525-ES           Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03       Desc
                                         Main Document    Page 8 of 15

                                                                Account Information
                                                                             Report
                                                                    The Source Hotel, LLC

March 01, 2021 - March 31, 2021
 Account: *9308 (Operating)


 Available Balance                                                              $63,660.41
 Opening Ledger Balance                                                         $63,660.41
 Collected Balance                                                              $63,660.41
 Current Balance                                                                $63,660.41
 Closing Ledger                                                                 $63,660.41
 Last Activity Date
 Float Amount                                                                        $0.00
 Hold Amount                                                                         $0.00
 Last Deposit Amount                                                            $61,030.39
 Last Deposit Date                                                              03/24/2021
 Credit Line / Overdraft Amount                                                      $0.00


                                                       Check
  Posted Date Description                                         Credit        Debit
                                                       Number
 03/24/2021   Wire Transfer Credit                                 $61,030.39
               Wire Transfer Credit
               THE SOURCE HOTEL, LLC
               PO BOX 489
               BUENA PARK, CA 90621 US
               20210324QMGFT005001751
               20210324MMQFMP9N000474
               03241636FT01
 03/09/2021   Chargeback                                                          $2,674.05
 03/04/2021   DDA Regular Deposit                                   $2,674.05
 03/04/2021   DDA Regular Deposit                                   $1,785.02
 03/04/2021   DDA Regular Deposit                                    $471.06
 03/04/2021   DDA Regular Deposit                                    $373.94

 Account: *9324 (Tax Account)


 Available Balance                                                                  $0.00
 Opening Ledger Balance                                                             $0.00
 Collected Balance                                                                  $0.00
 Current Balance                                                                    $0.00
 Closing Ledger                                                                     $0.00
 Last Activity Date
 Float Amount                                                                        $0.00
 Hold Amount                                                                         $0.00
 Last Deposit Amount                                                            $32,572.70
 Last Deposit Date                                                              03/04/2021
 Credit Line / Overdraft Amount                                                      $0.00


                                                       Check
  Posted Date Description                                         Credit        Debit
                                                       Number
 03/09/2021   Chargeback                                                         $32,572.70
 03/04/2021   DDA Regular Deposit                                  $32,572.70



 Report Generated on: 04/05/21 09:48:27 AM
          Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03                   Desc
                   II. STATUS OF PAYMENTS  TO SECURED
                                  Main Document   Page 9CREDITORS,
                                                         of 15     LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                        Post-Petition
                             Frequency of Payments                   payments not made
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment     (Number)                 Total Due
Shady Bird Lending, LLC
                         1st installment due 12/10
Orange County Treasurer- and 2nd installment due                       2nd installment paid
Tax Collector            on 4/12/2021                        93,997.61 on 4/12/2021                    93,997.61




                                                                              TOTAL DUE:               93,997.61


                                             III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                            Gross Sales Subject to Sales Tax:
                                                                          Total Wages Paid:

                                                      Total Post-Petition                       Date Delinquent
                                                       Amounts Owing Amount Delinquent           Amount Due
                             Federal Withholding
                             State Withholding
                             FICA- Employer's Share
                             FICA- Employee's Share
                             Federal Unemployment
                             Sales and Use
                             Real Property
                    Other:
                                           TOTAL:                 0.00                 0.00




                                                  Page 11 of 16
         Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03                    Desc
                     IV. AGING OF ACCOUNTS
                                Main       PAYABLE
                                     Document        AND
                                                Page 10 of RECEIVABLE
                                                           15

                                                        *Accounts Payable          Accounts Receivable
                                                          Post-Petition       Pre-Petition     Post-Petition
                                      30 days or less
                                        31 - 60 days
                                        61 - 90 days
                                       91 - 120 days
                                      Over 120 days
                                            TOTAL:                  0.00                0.00               0.00

                                      V. INSURANCE COVERAGE

                                                           Amount of        Policy Expiration   Premium Paid
                                   Name of Carrier         Coverage               Date          Through (Date)
                                                    $1,000,000 each
                                                    occurrence;
                                   Colony Insurance $2,000,000
                 General Liability Co.              aggregate                     10/31/2021        10/31/2021
           Worker's Compensation
                         Casualty
                          Vehicle
                                                    $30,000,000 real
                                                    property;
                                   United National $2,300,000
         Others:         Property Insurance Co.     personal property             10/31/2021        10/31/2021


                          VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                       (TOTAL PAYMENTS)

Quarterly Period       Total                                                                    Quarterly Fees
 Ending (Date)     Disbursements    Quarterly Fees          Date Paid         Amount Paid        Still Owing
   31-Mar-2021              0.00             325.00                                                      325.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                                                                           0.00
                                                Page 12 of 16                                              0.00
               Case 8:21-bk-10525-ES                     Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03                                         Desc
                                                         Main Document    Page 11 of 15                                                                     0.00
                                                                                                                                                            0.00
                                                                                                                                                            0.00
                                                                      325.00                                                      0.00                    325.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                           Page 12 of 16
                Case 8:21-bk-10525-ES Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03                                       Desc
                             VII SCHEDULE
                                       MainOF COMPENSATION
                                            Document        PAID
                                                       Page 12    TO INSIDERS
                                                               of 15

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                           Description           During the Month




                                                                            Page 13 of 16
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
Case 8:21-bk-10525-ES   Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03   Desc
                        Main Document    Page 13 of 15
Case 8:21-bk-10525-ES        Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03     Desc
                             Main Document    Page 14 of 15



                                        The Source Hotel, LLC
                                       Statement of Operations
                             For the three months ended March 31, 2021


                                                          Month to Date    Year to Date
   Revenue                                               $           -    $          -

   Operating Expenses:
    General & Administrative Expenses                                -           14,437
                                                                     -           14,437

   Operating Income (Loss)                                           -          (14,437)

   Other income (expense)                                            -                1

   Net Income (Loss)                                     $           -    $     (14,436)
Case 8:21-bk-10525-ES   Doc 92 Filed 04/22/21 Entered 04/22/21 09:22:03   Desc
                        Main Document    Page 15 of 15
